FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                         DECEMBER 8, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 224

In the Matter of Emelia Hirsch Trust, June 9, 1994, Irrevocable Trust


Timothy Betz,                                                     Respondent
      v.
Emelia A. Hirsch, aka Emelia Hirsch, aka
Emilia Hirsch, Carolyn Twite and Duane Hirsch,      Petitioners and Appellees
      and
Marlene Betz,                                                Interested Party
      and
Allen Betz,                                    Interested Party and Appellant

                                No. 20220194

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Per Curiam.

Sheldon A. Smith and Tyler J. Malm, Bismarck, ND, for petitioners and
appellees Carolyn Twite and Duane Hirsch; submitted on brief.

Allen Betz, self-represented, Burnsville, MN, interested party and appellant.
                       Matter of Emelia Hirsch Trust
                               No. 20220194

Per Curiam.

[¶1] Allen Betz appeals from a district court order finding him to be a
vexatious litigant and requiring him to obtain leave of the court prior to filing
documents in any new or existing litigation. He claims the required procedure
for issuing the vexatious litigant pre-filing order was not followed and the court
erred in issuing a July 16, 2008 order reforming the Emelia Hirsch June 9,
1994, Irrevocable Trust.

[¶2] The issues Allen Betz raises related to the July 16, 2008 order are not
properly before this Court. See In re Emelia Hirsch Trust, 2022 ND 89, ¶ 7, 973
N.W.2d 427 (holding issues related to July 16, 2008 order would not be
addressed on appeal because order was not appealed and any attempted appeal
was untimely). Furthermore, we affirmed the reformation order in In re Emelia
Hirsch Trust, 2009 ND 135, 770 N.W.2d 225. Several other attempts to have
the reformation order revisited have been unsuccessful. See In re Emelia
Hirsch Trust, 2022 ND 89; In re Emelia Hirsch Trust, 2021 ND 142, 963
N.W.2d 259; In re Emelia Hirsch Trust, 2020 ND 129, 944 N.W.2d 334; In re
Emelia Hirsch Trust, 2019 ND 264, 935 N.W.2d 255; In re Emelia Hirsch Trust,
2017 ND 291, 904 N.W.2d 740; In re Emelia Hirsch Trust, 2016 ND 217, 888
N.W.2d 205; In re Emelia Hirsch Trust, 2014 ND 135, 848 N.W.2d 719; In re
Emelia Hirsch Trust, 2013 ND 63, 832 N.W.2d 334.

[¶3] “This Court reviews pre-filing orders issued under N.D. Sup. Ct. Admin.
R. 58 for an abuse of discretion.” In re Emelia Hirsch Trust, 2022 ND 89, ¶ 10.
We conclude the district court did not abuse its discretion by finding Allen Betz
is a vexatious litigant and issuing the pre-filing order. We affirm the vexatious
litigant pre-filing order under N.D.R.App.P. 35.1(a)(4). We order Allen Betz to
pay double costs under N.D.R.App.P. 38.




                                        1
[¶4] Daniel J. Crothers, Acting C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Daniel D. Narum, D.J.

[¶5] The Honorable Daniel D. Narum, D.J., sitting in place of Jensen, C.J.,
disqualified.




                                       2